Citation Nr: 1509073	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-20 513	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to March 27, 2006 for the assignment of a 40 percent rating for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from April 1972 to May 1975, from April 1978 to October 1978, and from January 1981 to April 1981.  The Veteran also had service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In August 2009, the Board remanded this issue in order for the Regional Office (RO) to issue a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  This was done and, in May 2010, the Veteran perfected his appeal.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In a written statement dated in September 2014, the Veteran requested that he be afforded a Travel Board hearing at the RO.  To date, no hearing has been scheduled.  In order to comply with due process requirements and pursuant to the request of the Veteran, this matter is REMANDED for the following action: 

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

